DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obstacle information detection part for detecting obstacle information”, “a traveling regulation information detection part for detecting traveling regulation information”, and “a traveling course calculation part for calculating a future traveling course” in claims 7-18.
“a computer comprising a CPU, a memory storing therein various programs, and an input/output device” from [0020] of Applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
“execute, based on a selected one of the driving support mode, traveling course selection processing” wherein the claim language fails to make clear the effect that the “selected one of the driving support mode” has on output of the claimed system in the recited limitation “execute, based on a selected one of the driving support mode, traveling course selection processing”, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite.  
Claim(s) 8-18 depend(s) upon claim 7, incorporating all of the limitations thereof, and is/are therefore rejected under the same rationale. 
Claim 7 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a mode selection switch 36 for selecting a desired driving support mode from the plural driving support modes” or similar. Applicant may overcome this rejection by incorporating the elements of claim 18 into claim 7. Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required. 
Claim(s) 8-17 depend(s) upon claim 7, incorporating all of the limitations thereof, and is/are therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US 2015/0307095) modified by Ohama et al. (US 2013/0292295).
In regard to claim 7: Aso discloses a vehicle control device having plural driving support modes (see [0021]), comprising: a traveling course calculation part for calculating a future traveling course comprising a target position and a target speed of the vehicle (see [0037], [0039]), wherein the traveling course calculation part is operable to: execute, [without taking into account the obstacle information], traveling course calculation processing of calculating plural traveling courses temporally repeatedly (see [0039] through [0041]); execute, based on a selected one of the driving support mode, traveling course selection processing of selecting one of the plural traveling courses as a target traveling course (see [0060] through [0061]); Aso does not disclose an obstacle information detection part for detecting obstacle information regarding an obstacle on or around a traveling road on which a vehicle is traveling; and a traveling regulation information detection part for detecting traveling regulation information indicating a traveling regulation including a traffic light and a traffic sign on the traveling road; and execute, based on the obstacle information and/or the traveling regulation information, traveling course correction processing of correcting the target traveling course selected in the traveling course selection processing; however Ohama et al. teaches an obstacle information detection part for detecting obstacle information regarding an obstacle on or around a traveling road on which a vehicle is traveling (see [0010], [0049]); and a traveling regulation (see [0050], [0051]); and execute, based on the obstacle information and/or the traveling regulation information, traveling course correction processing of correcting the target traveling course selected in the traveling course selection processing (see [0061]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Aso to incorporate the teachings of Ohama et al. to include obstacle avoidance and traffic regulations in path planning, as doing so would amount combining prior art elements according to known methods to yield predictable results. Please see MPEP 2143. 
In regard to claim 8: Aso modified teaches the vehicle control device as defined in claim 7, wherein the traveling course calculation part is operable to correct the target traveling course based on the obstacle information so as to avoid the obstacle (see Ohama et al. [0061]).
In regard to claim 12: Aso modified teaches the vehicle control device as defined in claim 8, wherein the plural traveling courses in the traveling course calculation processing are calculated, using one or more selected from the group consisting of traveling road information regarding the traveling road (see Ohama et al. [0051]), preceding vehicle trajectory information regarding a traveling trajectory of a preceding vehicle (see Aso [0061]), and traveling behavior information regarding current traveling behavior of the vehicle on the traveling road (see Aso [0023], [0031]).
In regard to claim 15: Aso modified teaches the vehicle control device as defined in claim 8, wherein the plural traveling courses to be calculated in the traveling course calculation processing include at least: a first traveling course which is set, based on traveling road information regarding the traveling road, to enable the vehicle to travel within the traveling road (see Aso [0062]); and a second traveling course which is set, based on preceding vehicle trajectory information regarding a traveling trajectory of a preceding vehicle, to enable the vehicle to follow the traveling trajectory of the preceding vehicle (see [0062]).
In regard to claim 10: Aso modified teaches the vehicle control device as defined in claim 8, wherein the traveling course calculation part is operable, in the traveling course correction processing, to set a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle (see Ohama et al. [0057], [0059], [0061]), at least in a range from the obstacle toward the vehicle (see [0062]), and correct the target traveling course so as to inhibit the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit in the speed distribution zone (see [0066]).
In regard to claim 17: Aso modified teaches the vehicle control device as defined in claim 10, wherein the plural traveling courses to be calculated in the traveling course calculation processing include at least: a first traveling course which is set, based on traveling road information regarding the traveling road, to enable the vehicle to travel within the traveling road (see Aso [0062]); and a second traveling course which is set, based on preceding vehicle trajectory information regarding a traveling trajectory (see Aso [0062]).
In regard to claim 18: Aso modified teaches the vehicle control device as defined in claim 17, further comprising a driver manipulation unit for allowing a passenger to select one of the driving support modes (see Aso [0021], [0037]).
	In regard to claim 9: claim 10 contains every limitation of claim 9, therefor claim 9 is rejected under the same rationale as claim 10. 
	In regard to claim 13: Aso modified teaches the vehicle control device as defined in claim 9, wherein the plural traveling courses in the traveling course calculation processing are calculated, using one or more selected from the group consisting of traveling road information regarding the traveling road (see Ohama et al. [0051]), preceding vehicle trajectory information regarding a traveling trajectory of a preceding vehicle (see Aso [0061]), and traveling behavior information regarding current traveling behavior of the vehicle on the traveling road (see Aso [0023], [0031]).
	In regard to claim 16: Aso modified teaches the vehicle control device as defined in claim 9, wherein the plural traveling courses to be calculated in the traveling course calculation processing include at least: a first traveling course which is set, based on traveling road information regarding the traveling road, to enable the vehicle to travel within the traveling road (see Aso [0062]); and a second traveling course which is set, based on preceding vehicle trajectory information regarding a traveling trajectory of a preceding vehicle, to enable the vehicle to follow the traveling trajectory of the preceding vehicle (see [0062]).
	In regard to claim 11: claim 12 contains every limitation of claim 11, therefor claim 11 is rejected under the same rationale as claim 12.
	In regard to claim 14: claim 15 contains every limitations of claim 14, therefor claim 14 is rejected under the same rationale as claim 15. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669